DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-16 in the reply filed on 08/11/2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the third tension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation will be presumed to read as “the [[third]] tension”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0311952 A1 to Potter et al. (hereinafter “Potter”) (cited in an IDS dated 01/16/2020) in view of US 2007/0213582 A1 to Zollinger et al. (hereinafter “Zollinger”).
Regarding claim 7, Potter discloses (see abstract; Figs. 1-2; and [0024]-[0029]) a method of lengthening two body conduits and creating an anastomosis between the two body conduits (see [0024]-[0027]), the method comprising: advancing a sheath (150) defining a lumen in which a balloon catheter is slidably disposed (see [0030] and Fig. 2) into a first body conduit (12) so that a distal end portion of the sheath abuts a wall of the first body conduit (see [0032]-[0033] and Figs. 1-2); passing a distal end portion of the balloon catheter through the wall of the first body conduit (see [0032]-[0033] and Figs. 1-2); passing the distal end portion of the balloon catheter through a wall of a second body conduit (see [0032]-[0033] and Figs. 1-2), wherein the distal end portion of the balloon catheter includes a balloon member (170, see [0032] and Figs. 1-2); inflating the balloon member while the balloon member is residing in the second body conduit (see [0032]-[0033] and Figs. 1-2); exerting a tension on the balloon catheter in relation to the sheath so that the wall of the first body conduit and the wall of the second body conduit are drawn closer to each other (see Figs. 1-2 and [0027]-[0033]).
Potter further discloses (claim 10) further comprising allowing a first period of time to pass while the tension is being exerted, wherein the tension draws the wall of the first body conduit and the wall of the second body conduit closer to each other (see [0027]-[0028]); (claim 11) further comprising allowing a second period of time to pass while the tension is being exerted, wherein the wall of the first body conduit and the wall of the second body conduit are in contact with each other after the second period of time (see [0028]-[0029]); (claim 12) further comprising allowing a third period of time to pass while the third tension is being exerted, wherein after the third period of time an anastomosis is created between the first body conduit and the second body conduit (see [0029]); and (claim 16) wherein the body conduits are gastrointestinal conduits (see [0024]-[0029]).
With respect to claim 7, Potter fails to specifically disclose wherein the exerting a tension step is done using a motor; and detecting, using a tension sensor, the tension exerted by the motor on the balloon catheter.  With respect to claims 8-9, Potter fails to specifically disclose using a controller that is in electrical communication with the motor and the tension sensor to control the tension exerted by the motor to either 1) a consistent set-point, or 2) in accordance with a predetermined pattern.  Note that Potter discloses a mechanical tensioning system (110/140, see [0039]-[0042]).  
Zollinger discloses (see abstract; Figs. 11A-C; and [0050]-[0060]) an apparatus for applying tension to a hollow body organ (see title), wherein the apparatus can comprise various mechanical tensioning means (see [0050]-[0056]), or where the tensioning means is a motorized tension means so that exerting a tension is done using a motor (122) and detected, using a tension sensor (124), the tension exerted by the motor on the device (10), and a controller (126) that is in electrical communication with the motor and the tension sensor to control the tension exerted by the motor to a consistent set-point or in accordance with a predetermined pattern (see Figs. 11A-C and [0057]-[0060]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a tensioning means which is controlled via a controller, motor, and sensor, as taught by Zollinger, since Zollinger discloses the known interchangeability between mechanical and motorized tensioning means as being suited for use for applying tension to a device in a hollow body organ without any unexpected results.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Zollinger, as applied to claim 7 above, and further in view of US 2013/0274772 A1 to Kim et al. (hereinafter “Kim”) (cited in an IDS dated 08/11/2022).
The combination of Potter and Zollinger disclose the invention substantially as claimed as discussed above, however, with respect to claims 13-15, Potter fails to specifically disclose wherein the body conduits are blood vessels, urogenital conduits, or fallopian tubes.  Rather, Potter discloses that the body conduits are the esophagus for treating esophageal atresia (see at least [0009]).  However, Kim discloses, in the same field of endeavor, a method for joining body vessels (see [0084]), wherein the body vessel may the esophagus for treating esophageal atresia (see [0085]), or alternatively where the body vessel may be urogenital conduits (urethra repair, see [0085]/[0095]), fallopian tubes (see [0095]), or more generally to other body vessels such as blood vessels (see [0096]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of applying a known technique to a known method ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to use the combination's method in body conduits other than for esophageal atresia, such as in blood vessels, urogenital conduits, or fallopian tubes, since Potter discloses that a method suited for use in anastomosing the esophagus to treat esophageal atresia can also be used to anastomose blood vessels, urogential conduits, or fallopian tubes with a reasonable expectation of success and without any unpredictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,006,958 B2 in view of Zollinger.
Regarding current claims 7 and 16, ‘958 claim 1 claims a method of lengthening two body conduits and creating an anastomosis between the two body conduits (C11L44-45), the method comprising: advancing a sheath defining a lumen in which a balloon catheter is slidably disposed into a first body conduit so that a distal end portion of the sheath abuts a wall of the first body conduit (C11L47-51, noting that "body conduit" is a broader recitation than but includes an "esophageal segment" (which is a gastrointestinal conduit as per current claim 16) and "terminal end" of the "esophageal segment" would be understood to be the wall of the body conduit); passing a distal end portion of the balloon catheter through the wall of the first body conduit (C11L52-54); passing the distal end portion of the balloon catheter through a wall of a second body conduit (C11L55-57), wherein the distal end portion of the balloon catheter includes a balloon member (C11L57-59); inflating the balloon member while the balloon member is residing in the second body conduit (C11L60-61); exerting a tension on the balloon catheter in relation to the sheath so that the wall of the first body conduit and the wall of the second body conduit are drawn closer to each other (C11L62-65).
However, ‘958 claim 1 fails to specifically disclose wherein the exerting a tension step is done using a motor; and detecting, using a tension sensor, the tension exerted by the motor on the balloon catheter.  Note that ‘958 claim 1 claims a mechanical tensioning system (C11L67-C12L6).
Zollinger discloses (see abstract; Figs. 11A-C; and [0050]-[0060]) an apparatus for applying tension to a hollow body organ (see title), wherein the apparatus can comprise various mechanical tensioning means (see [0050]-[0056]), or where the tensioning means is a motorized tension means so that exerting a tension is done using a motor (122) and detected, using a tension sensor (124), the tension exerted by the motor on the device (10), and a controller (126) that is in electrical communication with the motor and the tension sensor to control the tension exerted by the motor to a consistent set-point or in accordance with a predetermined pattern (see Figs. 11A-C and [0057]-[0060]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a tensioning means which is controlled via a controller, motor, and sensor, as taught by Zollinger, since Zollinger discloses the known interchangeability between mechanical and motorized tensioning means as being suited for use for applying tension to a device in a hollow body organ without any unexpected results.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        /SHAUN L DAVID/Primary Examiner, Art Unit 3771